PER CURIAM.
Frontera is an open roadstead, where a vessel,, when loading, has to lie from 2y2 to 3 miles off shore, exposed to the prevailing northerly winds. A tug tows out a raft of logs. The-raft consists of a large cable, called the “mother rope”’ to which the-logs are attached by short smaller ropes, called “dog ropes,” each of the latter being fastened to a dog or ring driven into one end of the log.' When the raft arrives, and the mother rope is made fast, to the ship, delivery is made, and receipts are given. Thereupon the ship proceeds to pass the logs aboard, continuing the operation till all are stowed, unless bad weather causes a suspension of the-loading. The evidence in this case shows that on several occasions logs, aggregating 31 in all, which were thus attached to the vessel, were never got aboard, because they broke off from the mother rope, and it is shown that they broke off because of the action of the wind and waves. If this condition of wind and water was abnormal, the loss would be attributable to peril óf the seas, and within the .exception in the bill of lading. Delivery to the ship-having been made, the burden of proof is on the ship to show suf*773ficient stress of weather to make out a case of peril of the seas. But if it were held that the District Judge were in error in finding that the proof warranted such a conclusion, then upon the undisputed facts the logs broke away from their respective rafts, under a condition of weather which was to be anticipated, either because the ■dog ropes were not strong enough to meet the strain of ordinary weather or because the dogs or rings were insufficient or not sufficiently secured to the logs, through the negligence of the shipper. For his carelessness in that respect the ship should not be held responsible. Making delivery by means of a raft to be attached to the ship’s side till the logs could be hauled aboard, it was his duty so to make up the raft that under ordinary conditions of weather it would remain intact till the ship, using proper diligence, could have got its constituent parts aboard. There is no evidence to show that the ship was negligent in not providing a sufficient force to load the logs promptly before the weather changed.' On the contrary, she kept a large gang of stevedores — 30 or more— aboard to do that work promptly, and we find nothing in the proof upon which she can be held responsible for failure to load these 31 logs before they broke away.
The decree is affirmed, with interest and costs.